DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 4/30/2020. It is noted that in the Pre-amendment, applicant has made changes to the abstract and the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 3-10. There is not any claim being added into or canceled from the application. The pending claims are claims 1-11 which claims are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain eleven sheets of figures 1-11 were received on 4/30/2020.  These drawings are approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Summary of the Invention is objected to because it contains numerous details of the invention and also refers to the prior art. Applicant needs to provide a brief technical description of the invention in the Summary and moves other detailed description of the invention to the section of “Description of Embodiments”. Appropriate correction is required.
8.	The disclosure is objected to because of the following informalities. a) Paragraph [0028]: what does applicant mean by “[Fig. 1] Fig. 1”? Should “[Fig. 1] Fig. 1” be changed to --Fig. 1--? The same objection and suggestion as mentioned above is also raised to each of Figs. 2-11 in the mentioned paragraph? b) Paragraph [0046], on lines 6-7 of the paragraph, what does applicant mean by “L1H: distance … vertical direction of optical axis” (lines 7-8) is indefinite. What does applicant mean “vertical axis of optical axis”? Does applicant intend to mean –direction perpendicular to optical axis--? See paragraph [0047] on lines 3-5 of the paragraph; c) Paragraph [0050]: what is the value of L1SAG? It is unclear why applicant does not provide a value of the L1SAG while applicant provides values of each parameter L1R and L1H, see paragraph [0049]; d) The same question is also raised to each of paragraphs [0068] and [0089]. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
9.	Claims 1-11 are objected to because of the following informalities. Appropriate correction is required.
a) In claim 1: 
a1) the terms “two or more lens” (line 4) should be changed to --two or more lenses--; and
a2) the use of terms “power” and “focal length” with a positive/negative value of a lens or a lens group/combination is not consistent. See line 5 and line 8 in which applicant uses the term “power” for the (positive) value of a lens or a lens group; however, on line 7, applicant uses the term “focal length” for the (negative) value of a lens combination. Should “combined focal length” appeared on line 7 be changed to --combined power-- for the purpose of maintain a consistence in claimed language throughout the claims?
b) In claim 2: 
b1) the use of terms “Claim 1” (line 1) should be changed to --claim 1-- for the purpose of maintain a consistence in claimed language, see the use of the mentioned terms in each of claims 3-10; and
b2) the use of the period after the term “below” in the phrase thereof “the imaging lens system … incident-side surface of L1” (lines 3-10) is improper. Applicant needs to delete the period after the term “below” and needs to add a period at the end of the claim.
c) In claim 3: the use of the period after the term “d-line” in the phrase thereof 
“when a refractive index nd of the first lens is defined as L1N at d-line.
L1N ≥ 1.75                (3)” (lines 2-4) is improper. 
Should the mentioned phrase be changed to 
--when a refractive index nd of the first lens is defined as L1N at d-line
L1N  ≥  1.75                  (3).--?
d) In claim 6: the use of the period after the term “L1V” in the phrase thereof 
“when an Abbe number of the first lens is defined as L1V.
L1V  ≥  38                (4)” (lines 3-4) is improper. 
Should the mentioned phrase be changed to 
--when an Abbe number of the first lens is defined as L1V
L1V  ≥  38                (3).--?
e) In claim 11: 
e1) the terms “two or more lens” (line 4) should be changed to --two or more lenses--; and
e2) the use of terms “power” and “focal length” with a positive/negative value of a lens or a lens group/combination is not consistent. See lines 4-5 and line 8 in which applicant uses the term “power” for the (positive) value of a lens or a lens group; however, on line 7, applicant uses the term “focal length” for the (negative) value of a lens combination. Should “combined focal length” appeared on line 7 be changed to --combined power-- for the purpose of maintain a consistence in claimed language throughout the claims?
f) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites an imaging lens having a lens surface with an inflection point and an effective radius wherein the so-called “sag” amount at inflection point and the effective radius satisfies a particular range, see claim 2 on lines 6 and 9-10. However, the specification does not provide any value of the so-called “sag” amount at inflection point to warrant the condition as claimed have a full support from the specification. As a result of absent/missing information/description of the so-called “sag” amount at the inflection point thus the specification is not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention 
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an image side of the first lens has a concave surface” (line 6) is indefinite. It is unclear whether the concave surface on the image side of the first lens is the concave shape facing to the object side of the imaging lens system or the concave surface on the image side of the first lens is the concave shape facing to the object side of the imaging lens system.
For the purpose of examination, the mentioned feature is understood as the concave surface on the image side of the first lens faces to image side of the imaging lens system as disclosed in the present specification and shown in each of figures 1, 5, 8 and 11.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons;
b1) the feature thereof “L1H: distance … vertical direction of optical axis” (lines 7-8) is indefinite. What does applicant mean “vertical axis of optical axis”? Does applicant intend to mean –direction perpendicular to optical axis--? 
b2) the feature thereof “L1R: effective radius … incident-side surface of L1” (lines 9-10) is indefinite. What does applicant mean by the mentioned feature? What is “L1”? and
b3) the feature thereof “0.12  ≤  L1SAG/L1R        (2)“ (line 6) makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 0.75, 1.35, 5.79, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
c1) the feature thereof “wherein the imaging lens system … L1N  ≥  1.75                  (3)“ (lines 2-4). Is indefinite due to the use of term “when” in the mentioned feature. Applicant should note that the term “when” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
c2) the feature thereof “wherein the imaging lens system … L1N  ≥  1.75                  (3)“ (lines 2-4) makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 1.98; 2.03; 2.56, … is considered as a number in the claimed range; however, the specification does not provide any support for each value. 
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by the feature thereof “wherein the imaging lens system … 80 degrees or more” (lines 2-3). The mentioned feature makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 920; 1050; 178.350; 245. 370, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
e) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the first lens … convex shape on the object side” (lines 2-3) is indefinite. It is unclear whether the convex shape on the object side  facing to the object side of the imaging lens system or the convex shape on the object side facing to the image side of the imaging lens system.
For the purpose of examination, the mentioned feature is understood as the convex shape on the object side faces to object side of the imaging lens system as disclosed in the present specification and shown in each of figures 1, 5, 8 and 11.
f) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by the feature thereof “wherein the imaging lens system … L1V ≥ 38” (lines 2-4). The mentioned feature makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 45, 57.03, 79.14, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
g) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
g1) the feature thereof “the image side” (line 2) lacks a proper antecedent basis;
g2) the feature thereof “a lens … concave shape on the object side” (lines 2-3) is indefinite. It is unclear whether the concave shape on the object side  facing to the object side of the imaging lens system or the concave shape on the object side facing to the image side of the imaging lens system.
h) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an image side of the first lens has a concave surface” (line 6) is indefinite. It is unclear whether the concave surface on the image side of the first lens is the concave shape facing to the object side of the imaging lens system or the concave surface on the image side of the first lens is the concave shape facing to the object side of the imaging lens system.
For the purpose of examination, the mentioned feature is understood as the concave surface on the image side of the first lens faces to image side of the imaging lens system as disclosed in the present specification and shown in each of figures 1, 5, 8 and 11.
i) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1, 4, 6, 8 and 11, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (US Patent No. 8,570,670).
Kubota et al discloses an imaging lens for use in an optical device such as a cellular phone, a digital still camera, …, see column 1.
a) Regarding to the present claims 1 and 11, the imaging lens of the Example 1 as described in columns 6-11 and shown in fig. 1 comprises the following features:
a1) a first lens group including a first lens (L1), a second lens (L2), and a third lens (L3) arranged in that order from an object side of the imaging lens; 
a2) an aperture stop provided on an image-side surface of the third lens (L3), see column 7 on lines 5-7; 
a3) a second lens group disposed downstream of the aperture stop which second lens group includes a fourth lens (L4) and a fifth lens (L5) wherein the combined power of the fourth and fifth lenses has a positive power, see the Numerical Data Example 1 in columns 9-10, the focal length f45 is 24.28 mm;
a4) an image side (R2) of the first lens (L1) has a concave surface facing to the image side of the imaging lens;
a5) a combined focal length of the first lens (L1) and the second lens (L2) is negative, see the Numerical Data Example 1 in columns 9-10 which discloses the focal length of the first lens having a value of -3.53 mm, the focal length of the second lens (L2) having a value of -100.00 mm and the distance between the first and second lenses having a value of 0.68 mm;
a6) the third lens (L3) has a positive power, see the Numerical Data Example 1 in columns 9-10 which discloses the focal length of the third lens having a value of 2.47 mm;
a7) an object side (R1) of the first lens (L1) has an aspherical surface, see the Numerical Data Example 1 in columns 9-10, lens surface numbered as “1”; and
a8) an incident-side surface (R1) of the first lens (L1) has an inflection point,  see column 7 on lines 13-15.
b) Regarding to the present claim 4, the imaging lens of the Example 1 has a half angle of view of 46.90 that means the full angle of view is 93.80 which is inside the range as claimed.
c) Regarding to present claim 6, the first lens (L1) has an Abbe number of 56 which is inside the range as claimed.
d) Regarding to present claim 8, the second lens group of the imaging lens of Example 1 has a lens (L5) closest to an image side of the imaging lens wherein the lens (L5) has an aspherical surface, see object side lens surface numbered as “9” which faces to the image side of the imaging lens.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1, 4-6, 8-9 and 11, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2016/0377833) in view of Kubota et al (US Patent No. 8,570,670).
Liu et al discloses an optical image capturing system for use in an electronic device such as a camera, see paragraphs [0002] and [0004].
a) Regarding to the present claims 1 and 11, the image capturing system as described in paragraphs [0178]-[0192] and shown in fig. 4A comprises the following features:
a1) a first lens group including a first negative lens (410), a second negative lens (420), and a third positive lens (430) arranged in that order from an object side of the image capturing system; 
a2) an aperture stop (400) provided on an image-side surface of the third lens (430); 
a3) a second lens group disposed downstream of the aperture stop which second lens group includes a fourth positive lens (440) and a fifth positive lens (450) wherein the combined power of the fourth and fifth lenses has a positive power, see optical data provided in Table 7;
a4) an image side (414) of the first lens (410) has a concave surface facing to the image side of the imaging lens;
a5) a combined focal length of the first negative lens (410) and the second negative  lens (420) is negative, see the optical data provided in Table 7 which discloses the focal length of the first lens (410) having a value of -12.4609 mm, the focal length of the second lens (420) having a value of -6.08928 mm and the distance between the first and second lenses having a value of 6.424281 mm; and
a6) the third positive lens (430) has a positive power of 9.35869, see optical data in Table 7.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
The only feature missing from the image capturing system provided by Liu et al is that Liu et al does not disclose the object side surface of the first lens is an aspheric surface having an inflection point.
However, an image capturing system having two lens groups and an aperture stop wherein the first lens group having three lenses disposed upstream of the aperture stop and the second lens group having two lenses disposed downstream of the aperture stop and the object side lens surface of the first lens in the first lens group is an aspheric lens surface having an inflection point is disclosed in the art as can be seen in the imaging lens provided by Kubota et al. In particular, Kubota et al discloses an imaging lens for use in an optical device such as a cellular phone, a digital still camera, …, see column 1.
Regarding to the lens structure of the imaging lens, the imaging lens of the Example 1 as described in columns 6-11 and shown in fig. 1 comprises a first lens group including a first lens (L1), a second lens (L2), and a third lens (L3) arranged in that order from an object side of the imaging lens; an aperture stop provided on an image-side surface of the third lens (L3), see column 7 on lines 5-7; and a second lens group disposed downstream of the aperture stop which second lens group includes a fourth lens (L4) and a fifth lens (L5) wherein the object side (R1) of the first lens (L1) has an aspherical surface, see the Numerical Data Example 1 in columns 9-10, lens surface numbered as “1”, and the object side surface (R1) of the first lens (L1) has an inflection point,  see column 7 on lines 13-15.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image capturing system of the Fourth Embodiment provided by Liu et al by using an aspheric lens surface having an inflection point for the first lens of the first lens group as suggest by Kubota et al for the purpose of correcting the image aberrations.
b) Regarding to the present claim 4, the image capturing system of the Fourth Embodiment has a half angle of view of 69.79970 that means the full angle of view is 139.600 which is inside the range as claimed.
c) Regarding to the present claim 5, the first lens (410) is a concave meniscus lens having a convex shape on its object side lens surface facing to the object side of the image capturing system.
d) Regarding to present claim 6, the first lens (410) has an Abbe number of 67.0018 which is inside the range as claimed.
e) Regarding to present claim 8, the second lens group of the image capturing system of the Fourth Embodiment has a positive lens (450) closest to an image side of the image capturing system wherein the lens (450) has an aspherical surface on each of its object side surface and image side surface which each has a concave shape faces to the image side of the image capturing system.
f) Regarding to present claim 9, the second lens group of image capturing system of the Fourth Embodiment has a positive lens (440) closest to the object side of the image capturing system wherein the lens (440) has a positive power of 3.47772.
19.	Claims 1, 3-8, 10 and 11, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US Publication No. 2015/0260962) in view of Kubota et al (US Patent No. 8,570,670).
Yamakawa discloses an imaging lens for use in an electronic device such as a camera, see paragraph [0003].
a) Regarding to the present claims 1 and 11, the imaging lens of Example 2 as described in paragraphs [0090]-[0091], Tables 4 and 6 and shown in fig. 2 comprises the following features:
a1) a first lens group (G1) including a first negative lens (L1), a second negative lens (L2), and a third positive lens (L3) arranged in that order from an object side of the imaging lens; 
a2) an aperture stop (St) provided on an image-side surface of the third lens (L3); 
a3) a second lens group (G2) disposed downstream of the aperture stop which second lens group includes a cemented lens constituted by a fourth negatvie lens (L4) and a fifth positive lens (L5) wherein the combined power of the fourth and fifth lenses has a positive power, see optical data provided in Table 4;
a4) an image side (R2) of the first lens (L1) has a concave surface facing to the image side of the imaging lens;
a5) a combined focal length of the first negative lens (L1) and the second negative  lens (L2) is negative, see the optical data provided in Table 4; and
a6) the third positive lens (L3) has a positive power, see optical data in Table 4.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
The only feature missing from the imaging lens provided by Yamakawa is that Yamakawa does not disclose the object side surface of the first lens is an aspheric surface having an inflection point.
However, an imaging lens having two lens groups and an aperture stop wherein the first lens group having three lenses disposed upstream of the aperture stop and the second lens group having two lenses disposed downstream of the aperture stop and the object side lens surface of the first lens in the first lens group is an aspheric lens surface having an inflection point is disclosed in the art as can be seen in the imaging lens provided by Kubota et al. 
In particular, Kubota et al discloses an imaging lens for use in an optical device such as a cellular phone, a digital still camera, …, see column 1.
Regarding to the lens structure of the imaging lens, the imaging lens of the Example 1 as described in columns 6-11 and shown in fig. 1 comprises a first lens group including a first lens (L1), a second lens (L2), and a third lens (L3) arranged in that order from an object side of the imaging lens; an aperture stop provided on an image-side surface of the third lens (L3), see column 7 on lines 5-7; and a second lens group disposed downstream of the aperture stop which second lens group includes a fourth lens (L4) and a fifth lens (L5) wherein the object side (R1) of the first lens (L1) has an aspherical surface, see the Numerical Data Example 1 in columns 9-10, lens surface numbered as “1”, and the object side surface (R1) of the first lens (L1) has an inflection point,  see column 7 on lines 13-15.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the imaging lens of Example 2 provided by Yamakawa by using an aspheric lens surface having an inflection point for the first lens of the first lens group as suggest by Kubota et al for the purpose of correcting the image aberrations.
b) Regarding to the present claim 3, the first lens (L1) of the first lens group (G1) of the imaging lens of Example 2 has a refractive index of 1.7725 which is inside the range as claimed.
c) Regarding to the present claim 4, the image capturing system of the Fourth Embodiment has a full angle of view is 201.60 which is inside the range as claimed.
d) Regarding to the present claim 5, the first lens (L1) is a concave meniscus lens having a convex shape on its object side lens surface facing to the object side of the imaging lens.
d) Regarding to present claim 6, the first lens (L1) has an Abbe number of 49.60 which is inside the range as claimed.
e) Regarding to each of present claims 7 and 10, the second lens group (G2) of the imaging lens comprises a cemented lens constituted by two lenses (L4, L5).
f) Regarding to present claim 8, the second lens group (G2) has a positive lens (L5) closest to an image side of the imaging lens wherein the lens (L1) has an aspherical surface on an object side surface, see lens surface numbered as “9” which lens has a concave shape faces to the image side of the imaging lens.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872